United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                           F I L E D
                             UNITED STATES COURT OF APPEALS
                                                                                             July 28, 2004
                                  FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                   _________________________                                   Clerk
                                          No. 03-30700
                                     SUMMARY CALENDAR
                                   _________________________

UNITED STATES OF AMERICA,

                        Plaintiff - Appellee,

   v.

EDRICK SHILOH,

                        Defendant - Appellant.

______________________________________________________________________________

                     Appeals from the United States District Court
                         for the Eastern District of Louisiana
                                   (03-CR-4-ALL)
______________________________________________________________________________

Before REYNALDO G. GARZA, DAVIS, and JONES, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:1

        In this appeal, we review the conviction of Defendant - Appellant, Edrick Shiloh, for being

a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g). For the following reasons,

we uphold the conviction.

        Shiloh first argues that the district court erred in failing sua sponte to give a limiting

instruction regarding the testimony of a witness that was admitted solely for impeachment


        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                   -1-
purposes. As Shiloh failed to ask for a limiting instruction, we review the district court’s decision

for plain error. See United States v. Newell, 315 F.3d 510, 523 (5th Cir. 2002).

       The witness, Lauren Anderson, testified that Shiloh had robbed her at gunpoint in 1996.

While the district court told the attorneys that it was allowing Anderson’s testimony solely for the

purpose of impeaching Shiloh’s claim that he had never owned or used a gun, Shiloh did not ask

for and the court did not give the jury an instruction limiting this testimony to impeachment

purposes.

       The Government did, however, present evidence supporting the jury’s guilty verdict

independent of the impeachment testimony. Id. at 525. Three law enforcement officers testified

that a firearm was retrieved from Shiloh’s person at the time of his arrest. One of the officers

testified that Shiloh admitted at the time of his arrest that he was in possession of the gun, but

later retracted his statement. Further, a spent shell casing recovered from the scene that a

ballistics expert tied to the gun corroborated the officers’ testimony that they initially approached

Shiloh because they heard a gunshot.

       Thus, the district court did not plainly err in failing sua sponte to give a limiting instruction

regarding the impeachment witness’s testimony because there was adequate independent evidence

supporting the jury’s guilty verdict. See United States v. Waldrip, 981 F.2d 799, 805 (5th Cir.

1993); see also Newell, 315 F.3d at 525.

       Shiloh next argues that the district court violated his right to compulsory process by

excluding hospital records and photographs of Jamar Smith, the man with Shiloh at the time of

Shiloh’s arrest, showing injuries allegedly sustained when officers beat Shiloh and Smith.

       Shiloh incorrectly argues that the district court excluded the photographs and hospital


                                                 -2-
records as a discovery sanction. The court found that the photographs were not reliable evidence

of the alleged beating because they were taken two days after the incident and because the minor

injuries exhibited by Smith were inconsistent with the alleged twenty to thirty minute beating.

The district court did, however, allow Shiloh to present several witnesses that testified that the

officers had beat him and Smith.

       Thus, any error in excluding the photographs and hospital records was harmless. See

United States v. Alexander, 869 F.2d 808, 812 (5th Cir. 1989).

       For the foregoing reasons, the district court’s decision is AFFIRMED.




                                                 -3-